Citation Nr: 0508726	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a bilateral wrist 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel





INTRODUCTION

The veteran served on active duty from September 1998 to 
November 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

This matter was remanded by the Board in November 2003.  

The matter of service connection for a personality disorder 
was initially a matter on appeal.  Service connection for a 
depressive disorder with schizo-typical personality traits 
was granted in a rating decision dated in December 2004; 
thus, that matter is no longer before the Board.  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has not submitted competent medical evidence 
to demonstrate current disability associated with a low back 
disorder.  

3.  The veteran has not submitted competent medical evidence 
to demonstrate current disability associated with a bilateral 
wrist disorder.  






CONCLUSIONS OF LAW

1.  A low back disorder was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A bilateral wrist disorder was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May 2004 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claims.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal which denied the 
veteran's claims was dated in October 2001, following the 
enactment of the VCAA.  The veteran, however, did not receive 
a VCAA notice prior to the initial rating decision denying 
his service connection claims.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran in this case.  The VCAA notice was 
provided by the RO in May 2004 following the Board's November 
2003 Remand.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  It is also noted that after providing the 
veteran the May 2004 VCAA notice and affording him the 
opportunity to respond, the RO reconsidered the veteran's 
claims, as evidenced by the December 2004 supplemental 
statement of the case (SSOC).  In summary, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
the veteran specifically indicated that he has had no private 
medical treatment in connection with this appeal.  Moreover, 
the veteran has been afforded pertinent VA medical 
examinations in connection with his claims.  The examination 
report provides the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

The regulations state that veterans are presumed to be in 
sound condition when accepted and enrolled for service, 
except for disorders noted at entrance into service.  38 
C.F.R. § 3.304(b) (2004).  The presumption attaches only 
where there has been an induction examination in which the 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 238 (1994).  In order to rebut the presumption of 
soundness there must be clear and unmistakable evidence that 
a disability existed prior to service.  38 C.F.R. § 3.304 
(2004).  

The lack of evidence of current disability necessarily means 
that the veteran's claim fails.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).  

Copies of chiropractic records dated in September 1996 
related to a motor vehicle accident are associated with the 
veteran's service medical records.  In those records, it is 
noted that at that time, the veteran reported sharp shooting 
pain that affected the back.  The veteran's complaints 
primarily were related to the cervical and thoracic spine.  
The x-ray studies of the cervical and thoracic spine were 
normal.  In the veteran's enlistment examination report dated 
in April 1998, the prior accident is noted.  It is also noted 
that the veteran did not lose consciousness and that the x-
ray studies were negative.  In the report of medical history 
associated with enlistment, the veteran denied any medical 
problems.  

In September, October, and November 1998 medical records, the 
veteran complained of pain in the lumbar spine.  A diagnosis 
of mechanical back pain is noted.  In physical therapy and 
chiropractic records, no neurological defects are noted.  A 
November 1998 x-ray study of the lumbosacral spine was 
normal.  

In May 2000 medical records, it is noted that the veteran 
sprained his left wrist.  Wrist strain and tendonitis are 
noted in June 2000 records.  The veteran was placed on light 
duty and issued a wrist brace.  In August 2000 medical 
records, the veteran reported that he initially hurt his 
wrist when lifting, but that he reinjured it when he fell 
skating and caught himself.  The examiner noted resolving 
extension tendonitis.

In the report from the veteran's separation examination dated 
in October 2000, the veteran's history of low back injury due 
to the prior motor vehicle accident is noted.  Findings were 
occasional low back pain, currently asymptomatic, not 
considered disabling; and left wrist sprain, not considered 
disabling.  

In the report from a VA examination dated in December 2000, 
the examiner noted that the veteran reported low back pain 
starting during boot camp, and that physical therapy did not 
help.  The veteran also reported problems with his left wrist 
during physical training in service.  The veteran also 
described problems with his right wrist with weekly flare-
ups.  The examiner noted that the veteran's hand strength was 
normal and that examination of the wrist joints was within 
normal limits.  Examination of the lumbosacral spine was 
within normal limits.  Range of motion of the lumbosacral 
spine was not affected by pain, weakness, fatigue, or lack of 
endurance.  

Diagnostic studies showed a complete series of x-ray studies 
of the bilateral wrists with no abnormality demonstrated, and 
a normal lumbosacral spine x-ray study.  The diagnoses in 
pertinent part included recurrent lumbosacral strain, not in 
acute exacerbation, the diagnosis based on the veteran's 
reported history of low back pain during physical training.  
The examiner noted the neurological examination and gait were 
within normal limits.  Also, the veteran was diagnosed as 
having status post left wrist injury with residual subjective 
symptomatology, and recurrent right wrist strain, not in 
acute exacerbation, noting that the examination of the wrists 
was within normal limits.  

VA outpatient records dated from January 2001 to November 
2004 show no complaints, treatment, or evidence regarding any 
disability associated with the low back or the bilateral 
wrists.  

Low back disorder

The veteran contends that his low back disorder had its onset 
in service when he strained his back storing food on the 
ships.  Initially, the evidence supports that the veteran was 
presumed to be in sound condition when he entered service, 
based on the fact that no disability was noted on his 
entrance examination in April 1998.  38 C.F.R. § 3.304(b).  
Moreover, clear and unmistakable evidence that a disability 
existed prior to service was not provided, to rebut this 
presumption.  38 C.F.R. § 3.304.  The enlistment examination 
report indicates that all findings were negative, and within 
normal limits.  In the report of medical history, the veteran 
himself denied any medical problems.  

Additionally, the copies of his medical records 
contemporaneous with the 1996 motor vehicle accident that are 
associated with the service medical records demonstrate no 
residual disability as a result of the accident, and noted 
that all diagnostic studies were normal.  Thus, no disability 
was noted at entrance, and the veteran is therefore, presumed 
sound.  38 C.F.R. § 3.304(b).  

Further, the veteran's separation examination is silent for 
any complaints, notations, or findings of residual, chronic 
disability associated with the low back.  In the October 2000 
examination report, reference is made to occasional low back 
pain, not symptomatic, and not disabling.  

After separation from service, the VA examination conducted 
in December 2000 reflected all medical findings within normal 
limits.  The examiner noted the veteran's history of a prior 
motor vehicle accident, as well as evidence of recurrent 
lumbosacral strain as based on the veteran's reported history 
of low back pain during physical training.  The examiner 
further reported that there were no neurological deficits and 
that the veteran's gait was within normal limits.  

There are no other medical findings of record that pertain to 
treatment for any low back disorder.  

In view of the evidence of record, the veteran's claim of 
service connection for a low back disorder must be denied for 
the fact that there is no competent evidence of current 
disability manifested in the low back.  In this regard, 
absent evidence of current disability, the veteran's claim 
fails.  Rabideau v. Derwinski, 2 Vet. App. 141, 144.  Pain 
alone, without a diagnosis of an underlying malady or 
disorder, does not in and of itself constitute a disability 
for which service connection may be granted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004); see also 
Benitez v. West, 13 Vet. App. 282 (1999).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).  

Bilateral wrist disorder

Again, the veteran was presumed sound at entrance into 
service.  38 C.F.R. § 3.304(b).  His service medical records 
show that in May to August 2000, he complained of symptoms 
associated with a left wrist sprain.  He was given a wrist 
brace.  The veteran then reported that he reinjured the wrist 
when he fell while skating and attempted to support himself.  
Although the record reflects that the veteran had diagnoses 
of wrist strain and tendonitis, the records also show that 
the veteran's impairment of the wrists resolved.  At the time 
of separation from service, the examination report indicated 
left wrist sprain, not considered disabling.  

During the VA examination conducted in December 2000, the 
examiner recited the veteran's report of problems with his 
left wrist while in physical training during service, and 
noted his problems with his right wrist.  The results from 
the examination showed normal hand strength normal wrist 
joints.  X-ray studies showed no abnormality of the bilateral 
wrists.  With respect to the wrists, the examiner diagnosed 
the veteran as having status post left wrist injury with 
residual subjective symptomatology, and recurrent right wrist 
strain, not in acute exacerbation, noting that the 
examination of the wrists was within normal limits.  

There being no evidence of current chronic disability 
manifested in the bilateral wrists, the veteran's claim of 
service connection for a bilateral wrist disorder must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223.  Under the 
facts of this case, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b).  




ORDER

Service connection for a low back disorder is denied.  

Service connection for bilateral wrist disorder is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


